DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-22 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:

As per the independent claims, the combination of annotating a intent quality metric tied to an action and linking the annotating/intent value metric to a human agent profile associated with similar actions, is not explicitly taught by the prior art of record.  It is old and notoriously well known in the art of query systems, to use nonhuman agents/bots to derive intention of a query, especially tied to an action, and perform an action based on the accuracy of the derived intent.  As an example, Thomson (20200175987) teaches a speech/voice command being recognized via a first-second, plurality devices – para 0100-0103; wherein the speech can be a voice command – para 0712); with derived actions such as consentable actions – para 0924); identifying intended actions – para 0275 – determining intent, which, tied to the above mentioned voice command, would be, finding the intent of the voice command); annotating/commenting on the recognized words by editing/storing the intent/comments of lists and terms – para 0271, to change the behavior of the detection for profane word; and showing/displaying the accuracies – Table 11 – Item #10; displaying overall accuracy vs automation rate; this is after paragraph 0576).  Balasubramanian(20180260854) teaches using a human agent/representative to interact with a query service (para 0045, 0058) to assist a customer.  Peterson (6882723) teaches an IVR call system evaluating the automated system, including task determination, to an agent-caller -- enter including an interactive voice response (IVR) portion of the call, and, at the caller's option, an agent-caller dialog portion of the call. The apparatus comprises: means for gathering event-sequence data for a plurality of calls received by the call processing center; means for calculating an amount of time a task would take if performed by an agent in the agent-caller dialog portion of a call instead of in the IVR portion of a call, wherein the task is capable of being performed by the call processing center during the IVR portion of a call; means for examining the event-sequence data to determine whether the task, which is capable of being performed in the IVR portion of a call, actually was performed in the IVR portions of the plurality of calls; means for determining an automation rate for the task by calculating what percentage of calls involving the task actually was performed in the IVR portions of those calls; and means for calculating an automation benefit by multiplying the automation rate by an amount of agent-time saved by performing the task in the IVR portion of a call.  Meteer (6898277) teaches annotation marking using statistical information of the call-flow specs – see fig. 4.  Ramer (20120209708) teaches context automation of a user requests, and uses location/usage history, and transaction history, to improve the context recognition – see fig. 21. however, does not explicitly teach the recited claim limitations in the independent claims.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        05/30/2022